Exhibit 10.3

SEVERANCE AGREEMENT

 

1. PARTIES.

The parties to this Severance Agreement (hereinafter “Agreement”) are MARK J.
SANDQUIST and COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation, with its
principal place of business at 14375 NW Science Park Drive, Portland, Oregon
97229 (“COLUMBIA”).

 

  1.1 MARK J. SANDQUIST.

For the purposes of this Agreement, SANDQUIST means MARK J. SANDQUIST, and
SANDQUIST’s heirs, executors, administrators, and assigns.

 

  1.2 THE COMPANY.

For purposes of this Agreement “Company” means COLUMBIA SPORTSWEAR COMPANY, and
all subsidiaries, affiliated companies and other business entities thereof, all
predecessors and successors of each, and all of each entity’s officers,
shareholders, directors, employees, agents, or assigns, in their individual and
representative capacities.

 

2. BACKGROUND AND PURPOSE.

SANDQUIST has been employed by COLUMBIA since March 23, 1995. SANDQUIST’s
employment is ending effective March 24, 2009 (hereinafter Termination Date).
The parties are entering into this Agreement to define the severance
relationship and to settle fully and finally any and all claims SANDQUIST may
have against Company, whether asserted or not, known or unknown, including, but
not limited to, claims arising out of or related to SANDQUIST’s employment,
termination, and claim for reemployment, or any other claims whether asserted or
not, known or unknown, past or future, that relate to SANDQUIST’s employment,
termination, reemployment, or application for reemployment. SANDQUIST has
twenty-one (21) days to consider this Agreement.



--------------------------------------------------------------------------------

3. RELEASE.

SANDQUIST waives, acquits and forever discharges Company from any and all claims
SANDQUIST may have. SANDQUIST hereby releases Company from any and all claims,
demands, actions, or causes of action, whether known or unknown, arising from or
related in any way to any employment of or past or future failure or refusal to
employ SANDQUIST by Company, or any other past or future claim (except as
reserved by this Agreement or where expressly prohibited by law) that relates in
any way to SANDQUIST’s employment, termination, employment contract,
compensation, benefits, reemployment, or application for employment, with the
exception of any claim SANDQUIST may have against COLUMBIA for enforcement of
this Agreement. This release includes any and all claims, direct or indirect,
which might otherwise be made under any applicable local, state or federal
authority, including but not limited to any claim arising under the state or
local statutes governing the jurisdiction where SANDQUIST was employed by
COLUMBIA dealing with civil rights, employment, wage and hour, discrimination in
employment, Employee Retirement Income Security Act (ERISA), Title VII of the
Civil Rights Act of 1964, the Post-Civil War Civil Rights Act (42 U.S.C.
§§ 1981-1988), the Civil Rights Act of 1991, the Americans With Disabilities
Act, the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963,
Executive Order 11246, the Rehabilitation Act of 1973, the Uniformed Services
Employment and Reemployment Rights Act of 1994, the Worker Adjustment and
Retraining Notification Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Fair Labor Standards Act, all as amended,
any regulations under such authorities, or any other applicable constitutional,
statutory,

 

2



--------------------------------------------------------------------------------

contract, tort, or common law theories, except that SANDQUIST does not hereby
release Company from its obligations under this Agreement, its contribution and
indemnification obligations whether arising under this Agreement or otherwise,
or from any coverage under any policy of insurance providing indemnity and
related costs for the benefit of SANDQUIST.

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
SANDQUIST or Company, by whom liability has been and is expressly denied.

Neither the foregoing release nor anything else in this Agreement applies in any
way to SANDQUIST’s rights to any ERISA qualified deferred compensation accounts
under existing Company tax-qualified plans, with all such account balances to be
made available for transfer as directed by Sandquist contemporaneously with or
subsequent to the date hereof, subject to applicable regulatory and plan
provisions.

 

4. CONSIDERATION.

After receipt of this Severance Agreement properly and fully endorsed by
SANDQUIST, and the expiration of the
seven- (7) day revocation period provided by the Older Workers Benefit
Protection Act without SANDQUIST’s revocation, Company shall commence payment to
SANDQUIST of the total sum of five-hundred fourteen thousand, eight-hundred and
00/100 Dollars ($514,800.00) (all less proper withholding), paid in a lump sum
according to Section 4.3 of the Columbia Sportswear Company Change in Control
Severance Plan (the “Plan”) after expiration of the revocation period described
above. The lump sum will be net of amounts withheld with respect to taxes and
any other legally required deductions.

 

3



--------------------------------------------------------------------------------

SANDQUIST also has the option to use the DBM Outplacement program for executives
(a six month program). This outplacement benefit is available to SANDQUIST
through December 31, 2009. In accordance with Section 4.1(b) of the Plan, if
SANDQUIST and his spouse and dependent children (as applicable) elect COBRA
continuation coverage under COLUMBIA’s group health plans, COLUMBIA will pay the
employer’s portion of the health insurance premium for COBRA coverage for a
period beginning on April 1, 2009 and ending on the earliest to occur of (i) the
date on which SANDQUIST is no longer entitled to COBRA continuation coverage
under COLUMBIA’s group health plans, and (ii) March 31, 2010. SANDQUIST will be
responsible for the employee portion of the health insurance premium.

SANDQUIST has received equity grants from the Company and has, depending on the
specific grant, 30 to 90 days from date of termination to exercise any vested
stock options. SANDQUIST should contact Kathy Fox, Stock Plan Administrator, for
more information.

 

5. NONDISPARAGEMENT.

SANDQUIST agrees that he will not disparage or make false or adverse statements
about Company. In the event that Company becomes aware of any actions or
statements that are attributed to SANDQUIST that Company reasonably believes are
disparaging, false or adverse to Company, Company may consider this Agreement
breached and may take actions consistent therewith, including recoupment of sums
paid to SANDQUIST hereunder. COLUMBIA agrees that its officers and directors
will not disparage or make false or adverse statements about SANDQUIST. In the
event that SANDQUIST becomes aware of any actions or statements that are
attributed to COLUMBIA’s officers or directors that SANDQUIST reasonably
believes are disparaging, false or adverse to SANDQUIST, SANDQUIST may consider
this Agreement breached and may take actions consistent therewith.

 

4



--------------------------------------------------------------------------------

6. CONFIDENTIAL, PROPRIETARY AND TRADE SECRET INFORMATION.

SANDQUIST acknowledges the continuing duty not to use or disclose confidential,
proprietary or trade secret information learned while an employee of Company or
its predecessors, including the terms of this Agreement. Should SANDQUIST, his
attorney or agents be requested in any judicial, administrative, or other
proceeding to disclose any confidential, proprietary or trade secret information
that SANDQUIST learned while an employee of Company or its predecessors,
SANDQUIST shall promptly notify Company of such request.

 

7. COVENANTS.

 

  7.1 SANDQUIST’s COVENANT NOT TO PROSECUTE OR MAINTAIN ANY ACTION OR PROCEEDING
AGAINST COMPANY.

In exchange for the Settlement Consideration, SANDQUIST agrees not to prosecute
or hereafter maintain or institute any action at law, suit or proceeding in
equity, administrative or any proceeding of any kind or nature whatsoever
against Company for any reason related in any way to any claim released herein.
SANDQUIST further agrees that he will not raise any claim against Company by way
of defense, counterclaim or cross-claim or in any other manner, on any alleged
claim, demand, liability or cause of action released herein. At the time of his
execution of this Agreement, SANDQUIST represents that there are no claims,
complaints or charges pending against Company in which SANDQUIST is a party or
complainant. Further, SANDQUIST acknowledges and agrees he has no unasserted
workers’ compensation claims through the date of his execution of this
Agreement.

 

5



--------------------------------------------------------------------------------

  7.2 COVENANT TO RETURN ALL COMPANY PROPERTY.

SANDQUIST and Company acknowledge that SANDQUIST has returned to the Company all
property of Company including credit cards, keys, card keys, computers,
documents, cell phone, palm pilot, equipment, supplies, and any other property
belonging to Company. SANDQUIST further agrees that he has no undisclosed
personal charges or unauthorized business charges on the credit cards to be
returned or otherwise and agrees to reimburse Company if he is mistaken.

 

  7.3 COOPERATION IN DEFENSE OF COMPANY; CONSULTATION.

SANDQUIST agrees now and in the future that he will assist Company to the best
of his ability in the defense of any claim brought against Company of which
SANDQUIST has any personal knowledge. Company agrees it will use commercially
reasonable efforts to accommodate his obligations to third parties in scheduling
his time and will reimburse SANDQUIST reasonable out-of-pocket expenses in
providing such assistance. As of the date of this agreement, the Company is not
aware of any disputes that the Company anticipates will require SANDQUIST’s
assistance. SANDQUIST agrees that he will notify the Company if he is contacted
by any person or party regarding a dispute with the Company and will not
communicate with that person or party unless compelled to do so by law or
requested to do so by the Company. In addition, for a twelve (12) month period
ending March 31, 2010, SANDQUIST agrees to provide specific operations
information to Company as requested in a reasonable, timely and clear manner, to
allow Company to continue and/or complete job tasks, activities, assignments, to
continue effective relationships with business partners, and to respond to
inquiries as needed by telephone at no additional cost to Company beyond what is
provided by this Agreement.

 

6



--------------------------------------------------------------------------------

  7.4 RESIGNATION.

Effective immediately, SANDQUIST hereby resigns as an officer of Columbia
Sportswear Company and as an officer and/or director of its subsidiaries, as
applicable and whatever.

 

  7.5 NON-COMPETITION.

The Company represents that SANDQUIST is not subject to any non-competition
agreement that would restrict SANDQUIST’S ability to become employed or provide
services in the apparel industry.

 

8. ARBITRATION OF CERTAIN DISPUTES; CLAIMS FOR IRREPARABLE HARM; VENUE.

Except as provided below, SANDQUIST and Company agree that should any dispute
arise between the parties whether or not arising out of this Agreement, the
issue shall be submitted to arbitration in Portland, Oregon, before one
arbitrator pursuant to the then current employment rules of the American
Arbitration Association. Unless otherwise required by applicable law, each party
shall pay its own costs and attorneys’ fees. Notwithstanding the above, in the
event either party wishes to obtain equitable relief for violations of
paragraphs 5, 6 or 7 including, without limitation, specific performance,
immediate issuance of a temporary restraining order or preliminary injunction
enforcing this Agreement, it may bring a claim for such relief in arbitration or
in an action in an applicable court in Portland, Oregon.

 

9. SCOPE OF AGREEMENT.

The provisions of this Agreement shall be deemed to obligate, extend to, and
inure to the benefit of the Company’s affiliates, successors, predecessors,
assigns, directors, officers, and employees and each party’s insurers,
transferees, grantees, legatees, agents and heirs, including those who may
assume any and all of the above-described capacities subsequent to the execution
and effective date of this Agreement.

 

7



--------------------------------------------------------------------------------

10. OPPORTUNITY FOR ADVICE OF COUNSEL.

SANDQUIST acknowledges that he has been encouraged by Company to seek advice of
counsel with respect to this Agreement and has had the opportunity to do so.

 

11. SEVERABILITY.

Every provision of this Agreement is intended to be severable. In the event any
term or provision of this Agreement is declared to be illegal or invalid for any
reason whatsoever by an arbitrator or a court of competent jurisdiction or by
final and unappealed order of an administrative agency of competent
jurisdiction, such illegality or invalidity should not affect the balance of the
terms and provisions of this Agreement, which terms and provisions shall remain
binding and enforceable.

 

12. NO WAIVER.

Failure of either party to enforce any term of this Agreement shall not
constitute a waiver of the party’s right to enforce that term or any other term
of this Agreement.

 

13. COSTS AND ATTORNEY’S FEES.

The parties each agree to bear their own costs and attorneys’ fees which have
been or may be incurred in connection with any matter herein or in connection
with the negotiation and consummation of this Agreement or any action to enforce
the provisions of this Agreement.

 

14. GOVERNING LAW.

The rights and obligations of the parties under this Agreement shall in all
respects be governed by the laws of the United States and the State of Oregon.

 

8



--------------------------------------------------------------------------------

15. REVOCATION.

As provided by the Older Workers Protection Act, SANDQUIST is entitled to have
twenty-one (21) days to consider this Agreement. For a period of seven (7) days
from execution of this Agreement, SANDQUIST may revoke this Agreement. Upon
receipt of SANDQUIST’s signed Agreement and the expiration of the seven (7) day
revocation period without SANDQUIST’s revocation, payment by Company as provided
herein will be forwarded by mail in a timely manner in accordance with Company’s
regular bi-weekly payroll schedule.

 

16. MODIFICATION.

No modification or waiver of any of the provisions of this Agreement or any
future representation, promise or addition shall be binding upon the parties
unless made in writing and signed by the parties.

 

Name:   /s/ MARK J. SANDQUIST     Dated:   April 3, 2009   MARK J. SANDQUIST    
  COLUMBIA SPORTSWEAR COMPANY     By:   /s/ SUSAN G. POPP     Dated:   April 3,
2009 Its:   VICE PRESIDENT HUMAN RESOURCES      

 

9